                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )     Chapter 11
 In re:                                                            )
                                                                   )     Case No. 18-50757
 FIRSTENERGY SOLUTIONS CORP., et al.,1                             )     (Jointly Administered)
                                                                   )
                                    Debtors.                       )
                                                                   )     Hon. Judge Alan M. Koschik
                                                                   )

                                PROPOSED DOCKET FOR HEARING
                                SCHEDULED FOR JANUARY 25, 2019

 I.       Matters Set for and to Be Considered on January 25 at 10:00 A.M.

          1. Motion of FirstEnergy Generation, LLC Pursuant to 11 U.S.C. §§ 105, 363, 365, and
             503 and Fed. R. Bankr. P. 2002, 6004, and 6006 for Entry of (I) Order Approving (A)
             Bid Procedures, (B) Procedures for Assumption and Assignment of Certain
             Executory Contracts and Related Notices, (C) Notice of Auction and Sale Hearing,
             and (D) Related Relief and (II) Order (A) Approving the Sale of FirstEnergy
             Generation, LLC’s West Lorain Assets Free and Clear of Liens, Claims,
             Encumbrances and Other Interests, (B) Approving Assumption and Assignment of
             Certain Executory Contracts and Related Cure Amounts, and (C) Granting Related
             Relief [Docket No. 1730]

              Related Documents:

              Declaration of Tyler W. Cowan in Support of the Motion of FirstEnergy Generation,
              LLC Pursuant to 11 U.S.C. §§ 105, 363, 365, and 503 and Fed. R. Bankr. P. 2002,
              6004, and 6006 for Entry of (I) Order Approving (A) Bid Procedures, (B) Procedures
              for Assumption and Assignment of Certain Executory Contracts and Related Notices,
              (C) Notice of Auction and Sale Hearing, and (D) Related Relief and (II) Order (A)
              Approving the Sale of FirstEnergy Generation, LLC's West Lorain Assets Free and
              Clear of Liens, Claims, Encumbrances and Other Interests, (B) Approving
              Assumption and Assignment of Certain Executory Contracts and Related Cure
              Amounts, and (C) Granting Related Relief [Docket No. 1731]


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186), and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.



                                                         1

18-50757-amk         Doc 2003        FILED 01/24/19          ENTERED 01/24/19 10:37:40                Page 1 of 3
          Declaration of Kevin T. Warvell in Support of the Motion of FirstEnergy Generation,
          LLC Pursuant to 11 U.S.C. §§ 105, 363, 365, and 503 and Fed. R. Bankr. P. 2002,
          6004, and 6006 for Entry of (I) Order Approving (A) Bid Procedures, (B) Procedures
          for Assumption and Assignment of Certain Executory Contracts and Related Notices,
          (C) Notice of Auction and Sale Hearing, and (D) Related Relief and (II) Order (A)
          Approving the Sale of FirstEnergy Generation, LLC's West Lorain Assets Free and
          Clear of Liens, Claims, Encumbrances and Other Interests, (B) Approving
          Assumption and Assignment of Certain Executory Contracts and Related Cure
          Amounts, and (C) Granting Related Relief [Docket No. 1732]

          Order Approving (A) Bid Procedures, (B) Procedures for Assumption and
          Assignment of Certain Executory Contracts and Related Notices, (C) Notice of
          Auction and Sale Hearing, and (D) Related Relief [Docket No. 1861]

          Notice of Filing Proposed Order (A) Approving the Sale of FirstEnergy Generation,
          LLC's West Lorain Assets Free and Clear of Liens, Claims, Encumbrances and Other
          Interests, (B) Approving Assumption and Assignment of Certain Executory Contracts
          and (C) Granting Related Relief [Docket No. 1980]

          Filed Responses: None

          Status: This matter is going forward.

 II.   Matters Originally Set for January 25 and Proposed to Be Adjourned

       2. Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 363, 364, 365, and 503 and Fed. R.
          Bankr. P. 2002, 6004, and 6006 for Entry of (I) Order Approving (A) Bid Procedures,
          (B) Procedures for Assumption and Assignment of Certain Executory Contracts and
          Related Notices, (C) Notice of Auction and Sale Hearing, and (D) Related Relief and
          (II) Order (A) Approving the Sale of the Debtors' Retail Power Sales Assets Free and
          Clear of Liens, Claims, Encumbrances and Other Interests, (B) Approving
          Assumption and Assignment of Certain Executory Contracts, and (C) Granting
          Related Relief [Docket No. 908]

          Related Documents:

          Order Approving (A) Bid Procedures, (B) Procedures for Assumption and
          Assignment of Certain Executory Contracts and Related Notices, (C) Notice of
          Auction and Sale Hearing, and (D) Related Relief [Docket No. 1098]

          Status: This matter is adjourned.




                                                  2

18-50757-amk    Doc 2003     FILED 01/24/19           ENTERED 01/24/19 10:37:40    Page 2 of 3
 Dated:      January 24, 2019            Respectfully submitted,

                                         /s/ Bridget A. Franklin
                                         BROUSE MCDOWELL LPA
                                         Marc B. Merklin (0018195)
                                         Kate M. Bradley (0074206)
                                         Bridget A. Franklin (0083987)
                                         388 South Main Street, Suite 500
                                         Akron, OH 44311-4407
                                         Telephone: (330) 535-5711
                                         Facsimile: (330) 253-8601
                                         mmerklin@brouse.com
                                         kbradley@brouse.com
                                         bfranklin@brouse.com

                                          - and -

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Ira Dizengoff (admitted pro hac vice)
                                         Lisa Beckerman (admitted pro hac vice)
                                         Brad Kahn (admitted pro hac vice)
                                         One Bryant Park
                                         New York, New York 10036
                                         Telephone: (212) 872-1000
                                         Facsimile: (212) 872-1002
                                         idizengoff@akingump.com
                                         lbeckerman@akingump.com
                                         bkahn@akingump.com

                                              - and -

                                         Scott Alberino (admitted pro hac vice)
                                         Kate Doorley (admitted pro hac vice)
                                         1333 New Hampshire Avenue, N.W.
                                         Washington, D.C. 20036
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288
                                         salberino@akingump.com
                                         kdoorley@akingump.com

                                         Counsel for Debtors and Debtors in Possession
 1048607.2




                                                 3

18-50757-amk        Doc 2003    FILED 01/24/19       ENTERED 01/24/19 10:37:40    Page 3 of 3
